Citation Nr: 1533986	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-30 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back pain and scoliosis of the thoracic and lumbar spine (back disability), and, if so, whether the Veteran is entitled to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Diane Olson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to January 1982.  

This appeal comes before the Board of Veterans Appeals Board from an April 2010 rating decision rendered by the Atlanta, Georgia, Regional Office (RO) of Department of Veterans Affairs (VA).  

The Veteran requested a Videoconference hearing before the Board.  The requested hearing was conducted by the undersigned in June 2015.  The transcript of that hearing is associated with the Veteran's electronic claims file (on Virtual VA).  The Veteran's claims file is wholly electronic, and both electronic files (Virtual VA and eFolder documents) have been reviewed in preparation for this decision. 

The reopened issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  By a decision issued in February 2004, the Board determined that there was no new and material evidence to reopen a claim for service connection for low back pain and scoliosis of the thoracic and lumbar spines.

2.  The Veteran's testimony, including her testimony that additional medical diagnoses have been assigned for her back pain since the last final decision, and her testimony as to chronicity of back pain beginning in service, is directly and substantially relevant to the claim of service connection, is not cumulative nor redundant of evidence previously submitted, and is new and material evidence to warrant reopening of the claim.


CONCLUSION OF LAW

The February 2004 Board decision which denied entitlement to service connection for a low back pain and scoliosis of the thoracic and lumbar spine disability is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's September 2000 claim of entitlement to service connection for a back disability was characterized by the RO as a request to reopen a claim for service connection for low back pain and scoliosis of the thoracic and lumbar spines.  A February 2004 Board decision denied a request to reopen a claim for service connection for low back pain and scoliosis of the thoracic and lumbar spine.  

The Veteran did not appeal the 2004 Board decision to the Court of Appeals for Veterans Claims (Court), and that decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  New evidence such as the Veteran's testimony at her June 2015 Videoconference hearing must be presumed credible for purposes of determining whether such evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran has testified that she was treated for a back pain by a number of providers whose records are not associated with the claims file.  The Veteran also testified that medical diagnoses have been assigned for the Veteran's low back pain, in contrast to the findings at prior VA examination, at which no diagnosis or etiology for low back pain was identified.  The Veteran's testimony meets the standard for new and material evidence set forth in Shade, and the claim must be reopened.  The Board notes that the Veteran's reopened claim is broadly construed as a claim for service connection for a back disability, consistent with Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).

ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a back disability is granted, and the claim is reopened.


REMAND

The Veteran must be offered an opportunity to submit, or authorize VA to obtain, the additional evidence she discussed at her hearing, to include medical evidence of a diagnosed back disorder.  Once that evidence has been obtained, if available, the Veteran should be afforded VA examination and opinion addressing each basis for service connection for a back disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In this regard, the Board notes that the Veteran has not been notified of the circumstances, if any, under which service connection may be granted for disorders of congenital or developmental origin, and the definition of congenital "defects" as compared to congenital "diseases."

The examiner must address the Veteran's lay testimony regarding chronic and continuous intermittent back pain following service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be sent a notice letter which addresses the criteria for establishing service connection for a congenital or developmental disorder.

2.  The Veteran should be afforded the opportunity to identify/provide the address for non-VA providers who treated her for back or neck pain following her service discharge, to include "MM", MD, identified as an orthopedic sports physician (Tr. at 10), Dr. R, and Dr. NH, (tr. 11).  She should identify non-VA facilities at which radiologic/diagnostic examinations were conducted.  She should identify non-VA physical therapy providers, pharmacy records, and the like.  She should identify relevant non-clinical records, such as employment sick leave records.    

The Veteran should provide any additional identifying information, such as her husband's name and service record number, so that a search for records of the Veteran's treatment for back pain at Fort Eustis, VA, as a military spouse, proximate to her service discharge, may be sought.  

The Veteran should minimize delay in her case by providing any relevant records she, or her representative, has.  In particular, the Veteran, through her representative, indicated that workers' compensation claim records, which would substantiate chronicity and continuity of complaints of back pain prior to an injury at work, were in her/her representative's possession.  

The Veteran should submit all records cited above, if possible (or indicate they are not available) in order to expedite her case. 

3.  The AOJ should obtain all available VA treatment records for the Veteran to the present.  Associate those records with the electronic claims file.

4.  After identified records are associated with the claims file, schedule the Veteran for VA back examination to determine the onset and etiology of each current back disability.  The examiner should state what records were reviewed.  The examiner should assign a diagnosis for each current back disability.  

Then, examiner should answer the following:

(a)  Does the Veteran currently have a back disability which pre-existed her service from 1978 to 1982?  

For each pre-existing disability, the examiner should state whether the disorder is a congenital/hereditary "disease" or congenital/hereditary "defect."  

For VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating, absent superimposed injury.  As an example, VA considers sickle cell anemia a congenital "disease," whereas mental retardation is considered a congenital "defect." 

If the examiner determines that the Veteran has a back disability which is a congenital/hereditary "disease," the examiner should then render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that such back disability was permanently aggravated during active duty (i.e., manifested a chronic worsening or permanent increase in severity of the underlying disorder beyond the natural progression of such disease).

If the examiner determines that the Veteran has a back disability which is a congenital/hereditary "defect," the examiner should then render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that a superimposed disease or injury results in symptoms that persist to the present. 

(b) For each current back disorder that is not a congenital or hereditary "disease" or "defect," the examiner should address this question:  

Is it at least as likely as not that the Veteran currently has a back disability that was incurred in service or as a result of her service, or is proximately due to or aggravated by a service-connected disability? 

The examiner should discuss the Veteran's lay testimony as to chronicity and continuity of back pain following service.  The examiner should provide the medical basis for each opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should state the reason why speculation would be required and explain what additional evidence or information should be sought so that the opinion may be obtained.

5.  Review the development conducted and the examination report to ensure compliance with the directives of this remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
6.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


